Campbell, J.,
delivered the opinion of the court.
It is true that the sheriff may not lawfully seize and sell part of a homestead, and must proceed as directed by the statute in such case, but lot 148 had been so- treated and dealt with by the owner as to justify the conclusion that it was not part of his homestead, but distinct from it.
While Guevara could not dispute that Rhyne’s title, under which he entered as lessee was good, when he entered, he was entitled to show that this title had by operation of law been vested in Noel, and as Noel might have ejected him, he was justified in attorning to him.

Affirmed.